Citation Nr: 0947976	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder and left arm disability.  

2. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).  

3. Entitlement to a rating higher than 10 percent for 
residuals of a crush injury to the left hand, to include 
arthritis of the distal interphalangeal joints with residual 
scar.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1966 to July 1969 and from November 1971 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in November 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The claims file was subsequently 
transferred to the RO in Detroit, Michigan.

In June 2009, the Veteran appeared at a hearing before the 
Board.  A transcript of the hearing is in the record. 

The underlying issue of service connection for a left 
shoulder and left arm disability, an initial rating higher 
than 50 percent for PTSD and a rating higher than 10 percent 
for residuals of a crush injury to the left hand, to include 
arthritis of the distal interphalangeal joints with residual 
scar are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision, dated in June 2005, the Board denied 
service connection for a left arm and left shoulder 
disability.  

2. The additional evidence presented since the Board decision 
in June 2005 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a left 
shoulder and left arm disability.  


CONCLUSIONS OF LAW

1. The decision of the Board in June 2005, denying service 
connection for a left arm and left shoulder disability, is 
final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2009).

2. New and material evidence has been presented and the claim 
of service connection for a left shoulder and left arm 
disability is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a left shoulder and 
left arm disability, the only matter decided in this 
decision, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

Although the prior decision of the Board is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

In June 2005, the Board denied the claim of service 
connection for a left arm and left shoulder disability, 
including secondary to the service-connected residuals of a 
crush injury to the left hand with a scar and arthritis at 
the distal interphalangeal joints on the grounds that there 
was no diagnosis of a chronic left arm or shoulder 
disability.  Pertinent evidence at the time of the Board 
decision in June 2005 included service treatment records and 
a VA examination in September 2002.  The separation 
examination in March 1972 shows the Veteran sustained a crush 
injury to the left hand in January 1972 and apparently fully 
recovered.  On VA examination in September 2002, the examiner 
concluded that there was no disability of the left arm or 
shoulder based on physical examination, x-rays and EMG study.  

Additional Evidence

The additional evidence presented since the Board decision in 
June 2005, consists of a private evaluation dated in 
September 2004, which was not before the Board in June 2005, 
whereby the examiner concluded that the Veteran possibly has 
"left shoulder impingement and/or left rotator cuff 
pathology" and his left shoulder condition is possibly 
related to his service injury to his left hand and left upper 
extremity in 1972.  

Analysis

As the additional evidence documents a possible left shoulder 
and left arm condition which may be related to service, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, the Veteran may have a left 
shoulder and left arm disability due to service, which raises 
a reasonable possibility of substantiating the claim and the 
claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for left shoulder and left arm disability 
is reopened.  To this extent only the appeal is granted. 




REMAND


As a private evaluation in September 2004 suggests that the 
Veteran possibly has "left shoulder impingement and/or left 
rotator cuff pathology" which may be due to service, a VA 
examination is necessary to determine the nature and etiology 
of any current left shoulder and left arm disability.  

In June 2009, the Veteran testified that his service-
connected PTSD and left hand disability increased in severity 
since his last VA examinations in 2006 as his depression and 
mood swings became worse and pain with tightness has 
increased in his left hand.  As the evidence suggests a 
material change in the disabilities since the Veteran was 
last examined by VA, a reexamination is warranted under 
38 C.F.R. § 3.327.  

On the claim for a total disability rating, a VA psychiatrist 
in April 2007, indicated that the Veteran's depression and 
left hand and left shoulder injuries have left him 
permanently unemployable.  As the claim of unemployability 
was expressly raised by the record, it is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability, as part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009). 

Lastly, there appear to be outstanding medical records.  
During the Board hearing in June 2009, the Veteran and his 
representative indicated that additional evidence with waiver 
of RO review was being submitted.  These records do not 
appear to be in the claims folder, and further development is 
necessary to obtain records received from the Veteran during 
his hearing in June 2009, as well as his recent VA medical 
records and records from the Philadelphia Naval Hospital 
dated in 1972 for injury to the left upper extremity.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims folder any 
additional evidence along with the waiver 
of initial RO review, which was received 
at the time of the Board hearing in June 
2009.  

2. Associate with the claims folder, the 
Veteran's recent VA medical records from 
Loma Linda and Saginaw VA medical 
facilities, to specifically include 
treatment records for the left upper 
extremity and PTSD.  

3. Request the hospital records from the 
U.S. Naval Hospital in Philadelphia, 
Pennsylvania, from 1972 for treatment of a 
crushed left hand.  

4. Afterwards, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any current left shoulder and 
left arm disability.  If possible, the 
examination should be schedule at the VA 
medical facility in Saginaw, Michigan.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that any current left shoulder 
and left arm disability is related to 
service, including the crush injury 
to the left hand in January 1972 
documented on the separation 
examination in March 1972.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

5. Afford the Veteran a VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected posttraumatic 
stress disorder.  If possible, the 
examination should be schedule at the VA 
medical facility in Saginaw, Michigan.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should comment on whether the Veteran's 
service-connected PTSD interferes with his 
ability to be gainfully employed.  

6. Afford the Veteran a VA examination to 
determine the current level of severity of 
residuals of a crush injury to the left 
hand, to include arthritis of the distal 
interphalangeal joints with residual scar.  
If possible, the examination should be 
schedule at the VA medical facility in 
Saginaw, Michigan.  The claims folder 
should be made available to the examiner 
for review.  

The examiner is asked to address the 
following:
    
a). Whether there is a gap of more 
than two inches (5.1cm) between the 
thumb pad and the fingers, with the 
thumb attempting to oppose the 
fingers; 

b). Whether there is favorable or 
unfavorable ankylosis of the thumb, 
index, long, ring or little fingers; 
and

c.) Whether the Veteran has a scar 
which:

i.) Exceeds 6 square inches (39 
sq. cm.), is deep or causes 
limited motion; 

ii.) Is superficial, unstable 
and painful on examination.

The examiner should comment on whether the 
Veteran's service-connected residuals of a 
crush injury to the left hand, to include 
arthritis of the distal interphalangeal 
joints with residual scar interferes with 
his ability to be gainfully employed.  

7. Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 

8. After the above development is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


